THORNTON, J.
The husband moves for clarification of our former opinion in which we modified the trial court decree by requiring that the wife pay interest on the $12,500 lien award to the husband. We did not state the date from which interest would run or how payment was to be made.
Interest shall run from the date of mandate and shall be payable semiannually with the first payment due six months from that date. Subsequent payments shall be due every six months thereafter or fraction thereof until the lien is discharged.